Citation Nr: 1527066	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2008, a VA examiner declined to find a nexus between in-service injury and currently diagnosed left knee strain, based on a lack of evidence of treatment for or complaints of knee problems between 1979 and 2005.  

Since that time, the Veteran has clarified that he did have problems with his knee during that period, but because he was often homeless and unaware he could seek treatment at VA facilities, he did not seek medical care.  The Veteran is competent to report left knee symptoms he subjectively experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  On remand, the Veteran's current reports of left knee problems over the years since service must be considered by a VA examiner.  The Board makes no finding as to the credibility of the Veteran's reports at this time, and notes the record does include various statements to doctors giving differing dates of left knee problem onset.

Further, it appears that the February 2008 examiner may have misunderstood some facts of the case.  The Veteran sustained two separate left knee injuries; while the examiner noted both, she did not address that in the first incident, the Veteran required follow-up treatment for an infection.  Moreover, while the Veteran did in November 2006 state that he had fallen "2.5 years" prior when his knee gave way, he did not date his knee problems from then.  He was describing when he injured his back.  On remand, a clear and accurate history must be considered by the examiner.

Finally, efforts must be undertaken to associate updated VA and private treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have seen him for left knee complaints, including during any incarcerations.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated VA treatment records, from August 2009 to the present, from the Durham, North Carolina, VA medical center and any associated clinics, as well as any other VA facility identified by the Veteran or in the record.
3.  After completion of the above, schedule the Veteran for a VA Joints examination.  The complete claims folder must be reviewed in conjunction with the examination.  

The examiner is asked to obtain a complete history from the Veteran regarding his knee problems.  The examiner then must identify all current disabilities of the left knee, and must opine as to whether any such are at least as likely as not (50 percent probability or greater) are caused or aggravated by the two distinct in-service injuries.  The fact of infection in the knee and reports of recurrent knee problems after service must be addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment for many years, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disorders.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




